ORFINGER, Judge.
In a negotiated plea agreement accepted by the court, defendant plead guilty to three separate charges of possession of a controlled substance (cocaine), and was subsequently adjudicated guilty of each of these third degree felonies. The judgment of conviction, however, erroneously refers to both Case Nos. 87-1829 and 87-1831 as convictions for “sale and delivery” of a controlled substance, both second degree felonies, and upon remand, should be corrected to properly reflect the crimes for which defendant plead and was convicted.
Defendant was sentenced to concurrent terms of imprisonment for 30 months, a sentence within the guidelines. In addition, however, the court imposed a 5 year term of probation in Cases 87-1829 and 87-1831 consecutive to the incarceration, and the State concedes that the combined term of incarceration and probation exceeds the statutory maximum 5 year penalty for these crimes. Accordingly, we vacate the sentences in Cases 87-1829 and 87-1831, and remand them for resentenc-ing.
SENTENCES VACATED; REMANDED.
SHARP, C.J., and DANIEL, J., concur.